DETAILED ACTION
This office action is in response to the correspondence filed on 12/06/2019. This application is a 371 National Stage of PCT/EP2018/065234 that has a foreign application EP17175394.0 filed 06/12/2017. Claims 1-11 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, “network access point is a wired or wireless network routers” should read “network access point is a wired or wireless network router[[s]]”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of copending Application No. 16620277 in view of Chen et al. US 2012/0044862 A1 referred to as Chen. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming the same process of a mobile computing device associated with a first network access point requesting network access through a second network access point using blockchain, as seen in the example below in claim 1 of the instant application and claim 1 of the copending application. The instant application is broader in scope but has the same steps as the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending U.S. Application No. 16620277
1. (Currently Amended) A computer implemented method of a first network access point for secure network access by a mobile computing device, the mobile computing device being associated with the first network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records 
receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device; and
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on the validation of the new record.



receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device;
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on validation of the new record, 
wherein the network access point provides access to a local network inaccessible to the second network access point, and the method further comprises:
permitting access to the local network by the mobile computing device via the second network access point.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jover et al. (“dHSS Distributed Peer-to-Peer implementation of the LTE HSS based on the Bitcoin/Namecoin architecture” per IDS, referred to as Jover).
Regarding claim 1, Jover anticipates,
1. (Currently Amended) A computer implemented method of a first network access point for secure network access by a mobile computing device, the mobile computing device being associated with the first network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, the method comprising: (Jover: abstract, Sections I and II; "a fully Distributed Home Subscriber Server, dHSS, for LTE networks implemented as a Peer-to-Peer, P2P, distributed ledger, resulting in a non-centralized packet core node. The dHSS leverages the architecture of the blockchain in Bitcoin enhanced with the database-like properties of Namecoin. The dHSS provides the same functionality expected from the HSS in a fully distributed way, which allows to locally authenticate mobile devices, with zero control plane traffic at the packet core, in the scenario of all the eNodeBs belonging to the dHSS P2P network").
receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device; and (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on the validation of the new record. (Jover: Section IV; "transactions on this distributed data base are validated and recorded by means of computer power offered by the mining network nodes. In average, every few minutes a new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network, providing the means to avoid double spending. The dHSS also provide for handover functionality between eNodeBs"),

	

Regarding claim 2, Jover further anticipates, 
2. (Currently Amended) The method of claim 1 
wherein the new record for storage in the blockchain includes a reference to an original record for the mobile computing device such that the new record supersedes the original record to associate the mobile computing device with the second network access point. (Jover: Section IV-A; new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network (new chain has the new record and also has the history of transactions).)

Regarding claim 3, Jover further anticipates,
3. (Currently Amended) The method of claim 1 
wherein the entitlement of the mobile computing device is verified based on the identification information for the mobile computing device. (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");


Regarding claim 4, Jover further anticipates,
4. (Currently Amended) The method of claim 1 
wherein each of the first network access point and the second network access points is a wired or wireless network routers. (Jover: Section I; mobile communication networks.)

Regarding claim 5, Jover further anticipates,
5. (Currently Amended) The method of claim 1 
wherein at least some of the miner computing components are one or more of: network appliances; or network access points. (Jover: Section IV-A; mining network nodes.)

Regarding claim 6, Jover further anticipates,
6. (Currently Amended) The method of claim 1 
wherein the blockchain is a distributed transactional database. (Jover: Section IV-A)

Regarding claim 7, Jover further anticipates,
7. (Currently Amended) The method of claim 1
wherein the miner computing components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work. (Jover: Section IV-A)

Regarding claim 8, Jover further anticipates,
8. (Currently Amended) The method of claim 1 
wherein the identification information is a digital signature provided by the mobile computing device and signed using a private key. (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the key of the user" (public or private key).)

Regarding claim 10, Jover anticipates,
10. (Currently Amended) A computer system comprising:
a processor and memory storing computer program code for a first network access point for secure network access by a mobile computing device, the mobile computing device being associated with the first network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, by: (Jover: abstract, Sections I and II; "a fully Distributed Home Subscriber Server, dHSS, for LTE networks implemented as a Peer-to-Peer, P2P, distributed ledger, resulting in a non-centralized packet core node. The dHSS leverages the architecture of the blockchain in Bitcoin enhanced with the database-like properties of Namecoin. The dHSS provides the same functionality expected from the HSS in a fully distributed way, which allows to locally authenticate mobile devices, with zero control plane traffic at the packet core, in the scenario of all the eNodeBs belonging to the dHSS P2P network").
receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device; and (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on the validation of the new record. (Jover: Section IV; "transactions on this distributed data base are validated and recorded by means of computer power offered by the mining network nodes. In average, every few minutes a new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network, providing the means to avoid double spending. The dHSS also provide for handover functionality between eNodeBs"),

Regarding claim 11, Jover anticipates,
11. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to provide secure network access by a mobile computing device, the mobile computing device being associated with a first network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, by: (Jover: abstract, Sections I and II; "a fully Distributed Home Subscriber Server, dHSS, for LTE networks implemented as a Peer-to-Peer, P2P, distributed ledger, resulting in a non-centralized packet core node. The dHSS 
receiving a request from a second network access point to associate the mobile computing device with the second network access point, the request having associated identification information for the mobile computing device; and (Jover: Section IV; "an UE authenticate itself to the eNodeB using the identifier of a user can be mapped to the International Mobile Subscriber Identifier, IMSI, and the public key of the user");
responsive to a verification of an entitlement of the mobile computing device to access the network, generating a new record for storage in the blockchain, the new record associating the mobile computing device with the second network access point and being validated by the miner computing components such that the second network access point provides access to the network for the mobile computing device based on the validation of the new record. (Jover: Section IV; "transactions on this distributed data base are validated and recorded by means of computer power offered by the mining network nodes. In average, every few minutes a new set of verified transactions, known as a block, is assembled, appended to the block chain and published to the rest of the network, providing the means to avoid double spending. The dHSS also provide for handover functionality between eNodeBs"),


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jover, in view of Chen et al. (US Pub No. 2012/0044862 A1, referred to as Chen).
Regarding claim 9, Jover discloses, 
9. (Currently Amended) The method of claim 1 
Jover does not explicitly disclose, however Chen teaches,
wherein, further responsive to the verification, network access by the mobile computing device is provided exclusively by the second network access point. (Chen: figure 4A; paragraphs [0052]-[0062]; when the roaming subscriber associates with a foreign Wi-Fi access point the roaming subscriber accesses the network provider's network via the foreign Wi-Fi access point. A management software performs the subscriber authentication to authenticate users or devices before granting them access to the access point devices of the network service provider (the foreign Wi-Fi access point provides access only after authentication for the subscriber).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Chen of into the teachings of Jover with a motivation to maintain a communication session by allowing session connectivity to the owner of the gateway during roaming (Chen abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of mobile network roaming.

Flores Cuadrado; Ana Isabel et al. (US 20160183081 A1) 
Hsieh; Cheng-Ying (US 20140323088 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

                                                                                                                                                                                                        

/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435